—Decrees unanimously modified by altering the awards in the damage parcels set forth below so as to establish them at the respective amounts thus indicated.



565B
566
572
577 $395,000 $175,000 $570,000
579
579A
579B
524 21,000 65,000 86,000
525
533 > 22,145 80^000 102,145
561
578A 31,350 32,500 63,850
696 12,960 10,000 22,960
788
789 115,000 20,000 135,000
798 140,000 140,000
799
801
802 165,000 165,000
803
813 64,440 270,000 334,440
913 70,000 70,000
964 966 ^ 50,000 50,000
862 31,000 134,000 165,000
and, as so modified, the decrees are unanimously affirmed, with costs to the successful parties. Settle order in accordance herewith, reversing findings of fact inconsistent herewith and making new findings. No opinion. Present — Peck, P. J., G-lennon, Callahan, Van Yoorhis and Shientag, JJ.